OPINION — AG — ** MEMORANDUM — STATE PROPERTY — MUNICIPAL REGULATORY POWERS ** THIS MEMO DEALS WITH THE SUBJECT MATTER OF REGULATORY MUNICIPAL ORDINANCES TO STATE PROPERTY LOCATED IN A MUNICIPALITY — EXEMPTION (STATE AGENCIES, STATE PROPERTY, POLICE POWER, ZONING, PROPERTY OF THE STATE LOCATED WITHIN THE BOUNDARIES OF A MUNICIPALITY IS 'NOT' SUBJECT TO POLICE REGULATION BY SAID MUNICIPALITY. IT, THEREFORE, FOLLOWS THAT THE STATE IS NOT LIABLE FOR THE INSPECTION FEES MENTIONED BY YOU. SOVEREIGN) CITE: OPINION NO. AUGUST 10, 1932 — VAUGHAN, OPINION OCTOBER 13, 1948 — STUART (STATE AGENCIES, STATE INSTITUTIONS) (FRED HANSEN)